Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.





Authorization for this examiner’s amendment was given in an interview with Hopeton Walker on January 5, 2022.






The application has been amended as follows: 

1. (Currently Amended) A signal processing device, comprising: 
a control unit configured to acquire designation information indicating a designated portion to be encrypted in output data, wherein 
the output data is image data, and
the designated portion to be encrypted is a partial region of the image data; and 
an encryption processing unit configured to encrypt the designated portion in the output data indicated by the designation information, wherein 
the designated portion is encrypted based on a key, and 
the designated portion indicated by the designation information changes with time.

7. (Canceled) 

8. (Currently Amended) A signal processing method, comprising: 
acquiring designation information indicating a designated portion to be encrypted in output data, wherein 
the output data is image data, and
the designated portion to be encrypted is a partial region of the image data; and 
encrypting the designated portion in the output data indicated by the designation information, wherein 
the designated portion is encrypted based on a key, and 
the designated portion indicated by the designation information changes with time.

9. (Currently Amended) A non-transitory computer-readable medium having stored thereon computer-executable instructions, that when executed by a processor, cause the processor to execute operations, the operations comprising: 
acquiring designation information indicating a designated portion to be encrypted in output data, wherein 
the output data is image data, and
the designated portion to be encrypted is a partial region of the image data; and 
encrypting the designated portion in the output data indicated by the designation information, wherein 
the designated portion is encrypted based on a key, and 
the designated portion indicated by the designation information changes with time.

10. (Currently Amended) A signal processing device, comprising: 
a control unit configured to: 
generate designation information indicating a designated portion to be encrypted in acquired data, wherein 
the acquired data is image data, and
the designated portion to be encrypted is a partial region of the image data; and 
change the designated portion with time; 
a communication unit configured to transmit the designation information; and 
an acquisition unit configured to acquire encrypted data obtained based on encryption of the designated portion in the acquired data indicated by the designation information and the acquired data.

16. (Canceled) 

17. (Currently Amended) A signal processing method, comprising: 
generating designation information indicating a designated portion to be encrypted in acquired data, wherein 
the acquired data is image data, and
the designated portion to be encrypted is a partial region of the image data; 
changing the designated portion with time; 
transmitting the designation information; and 
acquiring encrypted data obtained based on encrypting the designated portion in the acquired data indicated by the designation information and the acquired data.

18. (Currently Amended) A non-transitory computer-readable medium having stored thereon computer-executable instructions, that when executed by a processor, cause the processor to execute operations, the operations comprising: 
generating designation information indicating a designated portion to be encrypted in acquired data, wherein 
the acquired data is image data, and
the designated portion to be encrypted is a partial region of the image data; 
changing the designated portion with time; 
transmitting the designation information; and 
acquiring encrypted data obtained based on encrypting the designated portion in the acquired data indicated by the designation information and the acquired data.

19. (Canceled) 

20. (Canceled) 














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S HOFFMAN whose telephone number is (571)272-3863. The examiner can normally be reached Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRANDON S HOFFMAN/Primary Examiner, Art Unit 2433